            Case 3:19-cv-00388-JAM Document 40 Filed 04/30/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


MARQUIS JACKSON                             :        NO.: 3:19-CV-00388 (JAM)
                                            :
v.                                          :
                                            :
CITY OF NEW HAVEN, ET AL                    :        APRIL 30, 2019


 DEFENDANT, CITY OF NEW HAVEN'S ANSWER AND AFFIRMATIVE DEFENSES
          TO PLAINTIFF'S COMPLAINT DATED MARCH 13, 2019


       1.       Paragraphs 1, 2, 50-54, 62-65, 182-186, 224-228, 241 and 249 are

denied.

       2.       As to paragraphs 3, 5-49, 55-61, 66-181, 238-240 and 244-248, the

defendant lacks knowledge or information sufficient to base a belief about the truth of

the matter contained therein, and thereby leaves the plaintiff to his burden of proof.

       3.       As to paragraph 4, the defendant, City of New Haven, admits it is a

municipal corporation, and that the New Haven Police Department is a department

within the City of New Haven.

       4.       As to paragraphs 223, 236 and 242, the defendant realleges and

incorporates by reference its previous answers.

       5.       As to paragraphs 237 and 243, this defendant answers that if Detectives

Dease, Adger and Breland acted as alleged in the causes of action against them then

they would not have acted in the performance of their duties and/or within the scope of

their employment.

       6.       The defendant does not answer paragraphs 187-222 and 229-235, as

they are directed at other defendants.
         Case 3:19-cv-00388-JAM Document 40 Filed 04/30/19 Page 2 of 3




                        BY WAY OF AFFIRMATIVE DEFENSES

First Affirmative Defense:

       The plaintiff’s complaint or specific portions thereof, fail(s) to state claim upon

which relief can be granted.

Second Affirmative Defense:

        Plaintiff’s claims against defendant are barred by the applicable statute of

limitations.

Third Affirmative Defense:

       Plaintiff’s claims against defendant are barred in whole or in part by the

applicable statute of repose.

Fourth Affirmative Defense:

        Plaintiff’s claims against defendant are barred in whole or in part by the doctrine

of laches.

Fifth Affirmative Defense:

       Plaintiff’s claims against defendant are barred in whole or in part by the doctrine

of res judicata and/or claim preclusion.

Sixth Affirmative Defense:

       Plaintiff’s claims against defendant are barred in whole or in part by the doctrine

of collateral estoppel and/or issue preclusion.

Seventh Affirmative Defense:

       Plaintiff has failed to comply with the statutory notice requirements for an action

brought under C. G. S. 7-465.



                                              2
         Case 3:19-cv-00388-JAM Document 40 Filed 04/30/19 Page 3 of 3



Eighth Affirmative Defense:

       Plaintiff’s claims are barred by the doctrine of governmental immunity, pursuant

to C.G.S. 52-557n and common law.



                                    JURY DEMAND

      The defendant demands a trial by jury.

                                           DEFENDANT,
                                           CITY OF NEW HAVEN



                                           By          /s/ Thomas R. Gerarde
                                             Thomas R. Gerarde (ct05640)
                                             Beatrice S. Jordan (ct22001)
                                             Christopher A. Clark (ct29582)
                                             Howd & Ludorf, LLC
                                             65 Wethersfield Avenue
                                             Hartford, CT 06114-1121
                                             Ph: (860) 249-1361
                                             Fax: (860) 249-7665
                                             E-mail: tgerarde@hl-law.com
                                             E-mail: bjordan@hl-law.com
                                             E-mail: cclark@hl-law.com

                                    CERTIFICATION

       I hereby certify that on April 30, 2019, a copy of the foregoing Answer and
Affirmative Defenses was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the Court’s electronic filing system or by U.S. Mail to as indicate on the
Notice of Electronic Filing. Parties may access this filing through the Court's CM/ECF
System.



                                                       /s/ Thomas R. Gerarde
                                             Thomas R. Gerarde




                                            3
